DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 9, 11-19, 21-25 and 32-41 are pending and presented for examination. Claims 1-8, 10,  20 and 26-31 were cancelled, claim 32 amended, and claims 33-41 newly added via the instant amendment dated 3 November 2022 which is acknowledged and entered.

Response to Arguments
Applicant’s remarks dated 3 November 2022 (hereinafter, “Remarks at __”) are acknowledged and entered.
The rejection of claims 30 and 31 under 35 U.S.C. 112(a) is WITHDRAWN as it was rendered moot due to cancellation of these claims.
The rejection of claims 1, 2 and 26-28 under 35 U.S.C. 102(a)(1) over Rozhkova is WITHDRAWN as it was rendered moot due to cancellation of these claims.
The rejection of claims 1-6 and 26-28 under 35 U.S.C. 102(a)(1) over Usol is WITHDRAWN as it was rendered moot due to cancellation of these claims.
The rejection of claims 1-6 and 26-29 under 35 U.S.C. 102(a)(1) over Gurevich is WITHDRAWN as it was rendered moot due to cancellation of these claims.
The rejection of claims 1-6 and 26-29 under 35 U.S.C. 102(a)(1) over Ignatov is WITHDRAWN as it was rendered moot due to cancellation of these claims.
The rejection of claims 1-6 and 26-28 under 35 U.S.C. 102(a)(1) over Mosin is WITHDRAWN as it was rendered moot due to cancellation of these claims.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 38 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 38, while the instant specification in Figure 2 supports a major peak of >10 times the baseline, it is impossible to ascertain if the requirement for the minor peak is also 10 times the base line and if it is less than half of the major peak. Accordingly, this is a new matter rejection as the instant Specification does not support such implicitly or explicitly. See also the Office Action dated 4 August 2022 at page 6 which is hereby incorporated by reference.
As to claim 39, while Figure 4 supports a value of a ratio of the resistivity of the allotrope over a fullerene allotrope of 13.9/37451 (0.000371), this does not provide adequate support for a value of <0.001 as only one data point is given, and would only support a value of 0.000371. Accordingly, this is a new matter rejection.

Allowable Subject Matter
Claims 9, 11-19, 21-25, 32-37, 40 and 41 are allowed.
Claim 9 (and those dependent thereon) are allowable for reasons already of record as laid out in previous Office Action dated 4 August 2022 which is hereby incorporated by reference in its entirety.
Claim 32 was re-written in independent form and is as such allowable for reasons already of record.

Conclusion
Claims 38 and 39 are finally rejected. Claims 9, 11-19, 21-25, 32-37, 40 and 41 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/               Primary Examiner, Art Unit 1759